261 F.2d 301
James CRAWFORD, Appellant,v.Ralph GAJEWSKI, Joseph King, Stanley Vieiulis, JosephAreeda, Robert Slottke, Richard O'Connell, et al.,Appellees.
United States Court of Appeals Sixth Circuit.
Nov. 4, 1958.

James Crawford, pro se.
PER CURIAM.


1
Appellant has filed in this Court on October 22, 1958, an 'Application for leave to appeal in the nature of Mandamus, and Certiorari,' from which it appears that he challenges the correctness of orders entered by the United States District Court for the Eastern District of Michigan on August 28, 1958, and September 6, 1958, dismissing his action in that Court against several defendants for damages on account of alleged violation of his civil rights.  It is accompanied by an application for leave to appeal in forma pauperis, a similar application having been previously denied by the District Judge for the reason that the appeal was without merit and not taken in good faith.


2
An appeal from a judgment of the District Court is taken by filing a notice of appeal with the District Court within a limited period of time, which from the application before us appears to have expired before October 22, 1958.  This Court does not grant such an appeal.  Rule 73(a), Rules of Civil Procedure, 28 U.S.C.A.


3
The application for leave to appeal in forma pauperis is denied.  Sec. 1915(a), Title 28 U.S.Code.


4
The application for leave to appeal is denied.